Citation Nr: 1532959	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The appellant had service in the United States Army National Guard and the United States Army Reserve, to include a period of active duty for training from June 1987 to October 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Houston RO maintains jurisdiction of this claim.

The appellant requested a Board hearing in August 2011.  In January 2015, he was sent a letter to his current address on file informing him of a Board hearing scheduled for February 2015.  However, he did not appear and has not submitted a statement of good cause or a request to reschedule.  Therefore, his request for a hearing is considered withdrawn.

This case was remanded in March 2015 for additional evidentiary development.  The case has since been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Included in VBMS is additional medical evidence accompanied by a waiver of initial RO review that the appellant submitted in May 2015.  The Virtual VA paperless claims file contains documents that are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  A right shoulder disorder did not manifest during active duty for training and was not otherwise related thereto.  

2.  A neck disorder did not manifest during active duty for training and was not otherwise related thereto.
CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A neck disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a January 2010 notice letter sent to the Veteran that fully addressed all notice elements.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained, to include Social Security Administration disability records.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  

The appellant has not been afforded a VA examination as to the etiology of his claimed right shoulder and neck disorders.  Such examinations were not, however, required pursuant to VA's duty to assist because, for the reasons stated below, there is no credible evidence of an in-service event or injury.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  

Finally, the March 2015 Board remand instructed that the appellant's SSA records be obtained and that, if additional evidence that would assist in substantiating the claims was received, an examination should be provided.  As the SSA records were obtained, and the records did not contain any material information that would substantiate the claims, the Board finds that there was substantial compliance with the Board's remand directives and a VA examination was not necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record reflects that the appellant only had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard and the Army Reserve.  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, when a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a neck disorder or a right shoulder disorder.  

The appellant has been diagnosed with a frozen right shoulder and severe neck pain.  See, May 2007 Texas Rehabilitation Commission examination; February 2015 private medical record.  However, to the extent that those diagnoses constitute disabilities, the Board finds that the there was no credible evidence of in-service incurrence or aggravation of a disease or injury.  

In this regard, the appellant has contended that while he was in basic training, he started to do push-ups and experienced an excruciating pain under his right shoulder blade and neck until he eventually lost temporary feeling in his right shoulder and right arm and was allowed to report to sick call.  The appellant stated that the pain continued and had become unbearable as he grew older.  See February 2010 statement.  These statements, however, are inconsistent with the evidence of record.  

First, the service treatment records are entirely silent for complaints referable to the claimed right shoulder and neck injuries.  Specifically, the only treatment record related to the appellant's shoulder was one record from July 1987 wherein the appellant sought treatment for his left, and not his right, shoulder.  It was noted that there was pain for one week, but that there was no trauma in the past 72 hours, no redness or swelling, and no pain longer than 3 weeks.  There was also no documentation of pain in the appellant's neck.  Furthermore, on examination in February 1991, his upper extremities were normal and he denied having a painful or "trick" shoulder or elbow or having recurrent back pain.  

Second, to the extent that the appellant has contended that he had continuous neck and right shoulder pain since the alleged injury, those contentions are also inconsistent with the evidence of record.  Specifically, the appellant's post-service treatment records contained a notation that he had a pinched right shoulder while lifting something heaving at work in September 1998.  On that occasion, however, the appellant made no reference to having a history of an in-service right shoulder or neck injury or having a history of right shoulder or neck pain.  See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (the Board may use silence in the service treatment records as negative evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded).  Furthermore, in an application for SSA disability benefits, the appellant contended that his primary injury was related to his low back and that, in November 2005, his low back pain started working its way up his upper back and that the condition aggravated his right shoulder causing pain and muscle spasm in the right shoulder.  The appellant again made no reference to a history of neck or right shoulder pain from service.  Id.  

Third, the appellant has contended that his doctor told him that his back injury was a result of his shoulder injury, because the shoulder injury went unattended from military training.  The Board finds that the appellant is competent to report what his physician has told him; however, the Board finds that the appellant's statement relaying what his doctor told him is implausible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Based on a review of the appellant's private treatment records, workers compensation application, and SSA disability benefits records, the Board finds that his low back condition is a result of a post-service injury sustained when he lifted furniture during work in January 2001.  Significantly, the appellant has repeatedly stated that his low back condition was a result of the post-service injury, never made any mention of his alleged in-service shoulder injury, and the records affirmatively establish that the appellant's low back condition was a result of the January 2001 injury.  See e.g., March 2007 private treatment record; May 2007 Texas Rehabilitation Commission examination.  The Board finds that appellant's statement is not only implausible, but also weighs against the appellant's credibility generally.  

The Board has therefore considered the appellant's lay statements and the buddy statements that state that the appellant's neck and right shoulder pain had their onset in service.  The Board finds that the appellant is competent to report his symptoms, however, competence must be distinguished from probative weight.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board does not doubt that the appellant believes that he injured his right shoulder during service; however, for the reasons describe above, the Board finds that the appellant's statements are inconsistent with the evidence of the record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (discussing factors to be considered in weighing credibility, including inconsistent statements, internal inconsistency, facial plausibility, and desire for monetary gain).   As such, the Board finds that the appellant's lay statements are not credible, and by extension, the buddy statements that merely relayed information that was told by the appellant, are also not credible.  Id.  Therefore, the Board finds that there is no credible lay or medical evidence of an in-service event or injury related to the appellant's right shoulder and neck.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for a right shoulder disorder and a neck disorder.  Because the preponderance of the evidence is against the appellant's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right shoulder disorder and service connection for a neck disorder is not warranted.


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a neck disorder is denied.  



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


